Title: From George Washington to Henry Knox, 8 October 1783
From: Washington, George
To: Knox, Henry


                        
                            Dear Sir,
                            Rocky hill 8th Octor 1783
                        
                        Count Wengiersky, a Polish Gentleman travelling the Continent for his amusement, will have the pleasure to
                            deliver you this; he comes recommended to me by the Marquis de la Fayette and by the Minister of France and as he proposes
                            to take West-point in his tour I take the liberty to Request your civilities to him during his stay there.
                        Mr Vernon, an English Gentleman lately from Europe travels with the Count and will I know equally participate
                            in your attention. I am Dear Sir Your Most Obed. Servt
                        
                            Go: Washington
                        
                    